Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 2/2/2021.  Claims 1-6, 8-9, 16-21, 23-24, 31-34 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Terminal Disclaimer
3.	The terminal disclaimer filed on 2/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10044826 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of selecting a far end PoP from a plurality of PoPs of the cloud proxy service; determining, based on performance measures, whether to perform a delta compression technique for reducing network resource transmission size for the first request, wherein the performance measures includes a measure of an average delta compression achieved for a determined geographical area; and responsive to determining that the delta compression technique is to be performed, performing: responsive to determining that a first version of the network resource is stored in the near end PoP, transmitting a second request for the network resource to the far end PoP, the second request including a first version identifier that identifies the first version of the .  It is to be noted that it is the combination of all limitations that renders this claim allowable. 
Claims 2-6, 8-9, 16-21, 23-24, 31-34 are allowed based on similar reason(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/ J.D., Ph.D.Primary Examiner, Art Unit 2449